     Case: 1:19-cv-00355-MRB Doc #: 1 Filed: 05/10/19 Page: 1 of 7 PAGEID #: 1



                       UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF OHIO
                            WESTERN DIVISION

HEATHER RODGERS              : Case No. 1:19CV00355
5851 West Fountain Circle    :
Mason, OH 45040              : Judge
                             :
vs.                          :
                             :
SCHULTE HOSPITALITY GROUP :
2000 High Wickham Place #300 :
Louisville, KY 40245         :
_______________________________________________________

               COMPLAINT AND JURY DEMAND
 ______________________________________________________

      Plaintiff Heather Rodgers, for her Complaint against Defendant Schulte

Hospitality Group, states as follows:

                        I.     PRELIMINARY STATEMENT

1.    This is a civil rights action arising out of Plaintiff Heather Rodgers’s employment

with Schulte Hospitality Group (“Schulte”).        Ms. Rodgers alleges that she was

discriminated against and terminated in retaliation for complaints she made regarding

race discrimination in the workplace.

2.    Ms. Rodgers’s claims arise under Title VII of the Civil Rights Act of 1964, 42 U.S.C.

1981, and the Ohio Civil Rights Act.

3.    Ms. Rodgers seeks relief for the aforementioned acts and/or omissions in the form

of compensatory damages for both her economic and non-economic injuries. She also

seeks liquidated and/or punitive damages, equitable relief in the form of reinstatement

or front pay, and her reasonable attorney fees and costs in prosecuting this matter.
     Case: 1:19-cv-00355-MRB Doc #: 1 Filed: 05/10/19 Page: 2 of 7 PAGEID #: 2



                            II. JURISDICTION AND VENUE

4.     The jurisdiction of this Court is invoked pursuant to 28 U.S.C. § 1331 to secure

protections and redress deprivations of rights conferred by Title VII and 42 U.S.C. 1981.

This Court may assume supplemental jurisdiction over Ms. Rodgers’s state law claims

pursuant to 28 U.S.C. § 1367 because those claims derive from the same nucleus of

operative facts as her federal claims.

5.     Venue with this Court is appropriate because all or part of the claim for relief arose

in the Southern District of Ohio.

                                         III. PARTIES

6.     Plaintiff Heather Rodgers is a United States citizen and a resident of Warren

County, Ohio. Ms. Rodgers worked remotely for Schulte out of her home.

7.     Defendant Schulte is a for-profit hospitality company that is headquartered in

Louisville, Kentucky. Schulte is an “employer” as that term is defined in Title VII of the

Civil Rights Act of 1964.

                            IV. ADMINISTRATIVE HISTORY

8.     On May 1, 2018, Ms. Rodgers filed an administrative charge of discrimination

against Schulte with the Equal Employment Opportunity Commission (“EEOC”) (473-

2018-01083). She alleged that Schulte discriminated against her on the basis of her race,

paid her less than her white coworkers, and did not promote her to positions she was

qualified for because of her race.

9.     On June 12, 2018, Ms. Rodgers filed a supplemental charge of retaliation against

Schulte with the EEOC (560-2018-02139). In the supplemental charge, she alleged that

Schulte was retaliating against her for filing her first charge of discrimination.




                                              2
      Case: 1:19-cv-00355-MRB Doc #: 1 Filed: 05/10/19 Page: 3 of 7 PAGEID #: 3



10.    On August 27, 2018, Ms. Rodgers filed a second supplemental charge of retaliation

against Schulte with the EEOC (560-2018-02718). In the second supplemental charge,

she alleged that Schulte had terminated her in retaliation for filing the previous two

charges of race discrimination.

11.    On April 8, 2019, Ms. Rodgers received three Notices of Right to Sue from the

EEOC. She has filed this Complaint within the statute’s 90-day provision.

                           V. STATEMENT OF THE CASE

12.    Schulte hired Ms. Rodgers in or about July 2015 as a Corporate Task Force Director

of Sales (“CTFDS”). During her employment, she received positive performance reviews.

13.    Approximately one year after her employment began, Ms. Rodgers began pursuing

opportunities for promotions.      She was repeatedly passed over by less-qualified

individuals.

14.    In December of 2017, with almost two years of experience as a CTFDS, Ms. Rodgers

again pursued promotional opportunities. This time, she was told by her supervisor,

Jason Peoples, that she was not ready and not qualified for a Regional Director position,

the next step up for a CTFDS. Upon information and belief, between seven and ten

Regional Director positions came open since Ms. Rodgers began working at Schulte. Ms.

Rodgers was not considered for any of the positions, and they were filled by white

individuals. Ms. Rodgers is as qualified or more qualified than many of the white persons

hired for those open positions.

15.    In or about April 2018, Ms. Rodgers learned that she was earning significantly less

than similarly-situated white employees in the same or similar positions.           More

specifically, Schulte was paying Ms. Rodgers up to $10,000 less than white employees

who held the position of CTFDS, some of whom Ms. Rodgers had trained.


                                            3
      Case: 1:19-cv-00355-MRB Doc #: 1 Filed: 05/10/19 Page: 4 of 7 PAGEID #: 4



16.    On the basis of this knowledge, Ms. Rodgers complained to her supervisor, Jason

Peoples, that her pay was substantially lower than her coworkers because of her race. She

also contacted Melissa Riddle, an employee in Schulte’s human resources department,

and complained that she was being paid less than her coworkers and was being passed

over for promotions because of her race. Schulte denied that her race was a factor in

either decision.

17.    Because of Schulte’s inaction, Ms. Rodgers filed a charge of race discrimination

with the EEOC on May 1, 2018. She alleged that she was paid less than her white

coworkers and had been passed over on promotions because of her race.

18.    Schulte began retaliating against Ms. Rodgers shortly after she filed her charge of

discrimination with the EEOC. Mr. Peoples falsely accused Ms. Rodgers of misconduct

that occurred several months prior to filing her charge but was never raised with her until

after her charge had been filed. When Ms. Rodgers asked for the identity of the individual

who accused her of the misconduct and the specifics of the allegations, Mr. Peoples

refused to provide them to her.

19.    Furthermore, Mr. Peoples altered the terms and conditions of her employment,

specifically the travel policies, such that she was no longer given time off to compensate

for extensive time spent traveling. Ms. Rodgers was afforded such time off before filing

her charge.

20.    Subsequently, Ms. Rodgers filed a supplemental charge of discrimination and

retaliation with the EEOC against Schulte on June 12, 2018, alleging that she was being

retaliated against for filing her first charge of discrimination.




                                              4
      Case: 1:19-cv-00355-MRB Doc #: 1 Filed: 05/10/19 Page: 5 of 7 PAGEID #: 5



21.    On June 20, 2018, Mr. Peoples put Ms. Rodgers on a performance improvement

plan (“PIP”). He further informed Ms. Rodgers that any further negative feedback would

result in termination.

22.    On August 6, 2018, Schulte terminated Ms. Rodgers. The company claimed that

her termination was based on her failure to adhere to the expectations set forth in her

PIP. Ms. Rodgers denied that she failed to adhere to the retaliatory PIP.

23.    The acts and/or omissions of Schulte were taken intentionally, maliciously, and

purposefully, with a conscious disregard for Ms. Rodgers’s rights under federal and state

civil rights laws.

24.    As a direct and proximate result of Defendant’s actions, Ms. Rodgers has suffered

and will continue to suffer damages from lost income and benefits, emotional distress,

and damage to her professional reputation.

                         VI. STATEMENT OF THE CLAIMS

                        Count 1: Race Discrimination
      (42 U.S.C. § 2000e, 42 U.S.C. § 1981, and Ohio Rev. Code § 4112.02)

25.    Plaintiff incorporates paragraphs 1 through 24 as if fully rewritten herein.

26.    Ms. Rodgers is African American.

27.    Schulte retaliated against Ms. Rodgers for raising complaints of race

discrimination and retaliation.

28.    Ms. Rodgers was qualified for the position of CTFDS.

29.    Ms. Rodgers was treated less favorably than her white coworkers, including less

pay and, ultimately, termination.

30.    As a result of Schulte’s actions, Ms. Rodgers has suffered damages, including lost

wages and emotional distress.



                                             5
       Case: 1:19-cv-00355-MRB Doc #: 1 Filed: 05/10/19 Page: 6 of 7 PAGEID #: 6



                               Count 2: Retaliation
        (42 U.S.C. § 2000e-3, 42 U.S.C. § 1981, and Ohio Rev. Code § 4112)

31.     Plaintiff incorporates paragraphs 1 through 30 as if fully rewritten herein.

32.     Ms. Rodgers engaged in protected activity when she complained of race

discrimination and retaliation.

33.     Schulte was aware of Ms. Rodgers’s opposition.

34.     Schulte took adverse action against Ms. Rodgers after she complained of race

discrimination and retaliation, ignoring her complaints, and subsequently terminating

her.

35.     There is a causal connection between Ms. Rodgers’s complaints of racial

discrimination and retaliation and the adverse action Schulte took against her.

36.     Schulte’s stated reasons for terminating Ms. Rodgers are pretext for illegal

retaliation.

37.     As a result of Schulte’s actions, Ms. Rodgers has suffered damages, including lost

wages and emotional distress.

                                  PRAYER FOR RELIEF

        Wherefore, Ms. Rodgers demands judgment against Schulte Hospitality Group as

follows:

1.      An award of compensatory damages for all economic damages suffered by Ms.

Rodgers in an amount to be determined at trial;

2.      An award of compensatory damages for all non-economic damages suffered by Ms.

Rodgers in an amount to be determined at trial;




                                              6
     Case: 1:19-cv-00355-MRB Doc #: 1 Filed: 05/10/19 Page: 7 of 7 PAGEID #: 7



3.     For an order reinstating Ms. Rodgers to her previous position at Schulte, inclusive

of all pay increases and benefits to which she would have been entitled had she not been

terminated, or in the alternative, an award of front pay;

4.     For an award of punitive damages in an amount to be determined at trial;

5.     For an award of Ms. Rodgers’s reasonable attorney fees and costs;

6.     For an award of any other relief in law or equity to which Ms. Rodgers is entitled

under the premises.




                                                 Respectfully submitted,
                                                 MEZIBOV BUTLER
                                                 /s/ Brian J. Butler___________
                                                 Brian J. Butler (OH No. 0082675)
                                                 Daniel J. Treadaway (OH No. 0098000)
                                                 615 Elsinore Place
                                                 Cincinnati, OH 45202
                                                 Phone: 513.621.8800
                                                 Fax: 513.621.8833
                                                 bbutler@mezibov.com
                                                 dtreadaway@mezibov.com

                                                 Attorneys for Plaintiff Heather Rodgers


                                   JURY DEMAND

       Plaintiff Heather Rodgers demands a jury trial to resolve all issues of fact related

to her Complaint.


                                                 /s/ Brian J. Butler___________
                                                 Brian J. Butler (OH No. 0082675)




                                             7
